Citation Nr: 1212873	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 11, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, wherein the RO awarded service connection for PTSD and assigned an effective date of August 11, 2004.  The Veteran has appealed the effective date assigned.

In a January 2011 decision, the Board denied entitlement to an earlier effective date for the award of service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board's decision as to this issue and remand it for further consideration.  Specifically, the parties determined that the Board had failed to address the provisions of 38 C.F.R. § 3.156(c) (2011), which it found was a potentially applicable law.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  In January 1985, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, seeking service connection for "Trauma, Dreams [and] interrupted sleep."  

2.  In a February 1985 rating decision, the RO denied service connection for sleep disturbance and trauma.  He was notified of the determination in March 1985, including his appellate rights and did not appeal the decision.

3.  In March 1997, the Veteran submitted an informal claim for service connection for PTSD.

4.  In a March 1997 letter, VA wrote to the Veteran requesting a description of the specific traumatic incident(s) which produced the PTSD.  The Veteran did not respond to the March 1997 letter.

5.  In a May 1997 rating decision, the RO denied service connection for a psychiatric disorder, claimed as PTSD.  In denying the claim, the RO noted that the Veteran had not responded to its March 1997 letter and that there were no specific details (names, dates, locations, events, movements, etc) regarding any single stressor that would enable the service department to conduct a verification search to corroborate his involvement.  It also noted that the Veteran's service personnel records did not show any receipt of an award demonstrating combat.  The Veteran was notified of this determination in May 1997, including his appeal rights.  He did not appeal the decision, and it is final.  

6.  On August 11, 2004, the Veteran filed an informal application to reopen the claim for service connection for PTSD.  At that time, he provided a detailed stressor event while onboard the USS Oriskany.

7.  The provisions of 38 C.F.R. § 3.156(c) do not apply to the Veteran's claim.

8.  There was no formal claim, informal claim, or written intent to file a claim for service connection for a psychiatric disorder, to include PTSD, between May 1997 and August 2004.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 11, 2004, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act
 
The Board begins by noting that as service connection for PTSD was awarded and assigned an initial rating and effective during the appeal, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has fulfilled its duty to assist the claimant.  VA did not obtain any additional evidence in connection with the claim for an earlier effective date; however, such was not necessary.  Specifically, oftentimes with earlier-effective-date claims, the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  VA also did not provide the Veteran with an examination in connection with the earlier-effective-date claim (VA provided the Veteran with an examination in connection with the claim for service connection).  This issue would not warrant an examination as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2011).  

To explain more, VA did substantial development in connection with the Veteran's claim for entitlement to service connection for PTSD (VCAA letter, obtained evidence to substantiate the Veteran's in-service stressor, and obtained VA treatment records).  Once the benefit was awarded and the Veteran alleged an earlier effective date, no additional evidence was needed to determine whether an earlier effective date was warranted.  

At the January 2010 Board hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits.  See transcript on page 40.  The undersigned asked the Veteran what was the basis for the award of benefits, and he responded that he was a "stroke victim."  Id.  The Board delved into this question to ensure that the stroke was the only basis for the award of disability benefits, and both the Veteran and his wife confirmed that this was the only basis.  Id. on pages 40-43.  Thus, the Board finds that it need not obtain the SSA records because the Veteran has demonstrated that they are not potentially relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir.2010) ("When a[n] SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  The claimant was been afforded a meaningful opportunity to participate in the adjudication of the claim.  Hence, the case is ready for adjudication.  

II.  Analysis

The Veteran's claim for entitlement to an earlier effective date for the award of service connection for PTSD stems from the rating decision that granted him entitlement to service connection for posttraumatic stress disorder and assigned an effective date of August 11, 2004.  The Veteran contends he may be entitled to an earlier effective date going back to when he filed his initial claim for service connection for a psychiatric disorder in 1985 by applying the provisions of 38 C.F.R. § 3.156(c).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Under the provisions of 38 C.F.R. § 3.156(c)(1), it states that at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, but that such records do not apply when VA could not have obtained the records because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  

Establishing entitlement to service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

For background purposes, in January 1985, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, seeking service connection, in part, for "Trauma, Dreams [and] interrupted sleep."  Id. at item # 24.  When asked if he had received any treatment in service for any of the disabilities for which he was seeking service connection, the Veteran wrote only that he received treatment from 1964 to 1968 for "nausea and joint aches."  Id. at item # 26B-C.  The Veteran's DD Form 214 does not show the Veteran received an award or decoration evidencing combat.

In the February 1985 rating decision, the RO noted that the Veteran did not "indicate what trauma he received" and that there was no "complaints of sleep disturbance" in the service treatment records.  It concluded there was no evidence of record of a disease process which would cause sleep disturbance and that it was not known as to what trauma the Veteran was referring.  The RO notified the Veteran of this determination in March 1985, along with his appeal rights.  The decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran submitted a statement after the notification letter, wherein the Veteran wrote that he had experienced headaches, seizure-like condition, sterility, and thigh and foot rashes for the last eight years.

In March 1997, the Veteran, through his representative, submitted an informal claim for service connection for PTSD.  He attached a February 1997 statement from a VA physician, wherein the physician wrote that the Veteran had been under his psychiatric care and was on medication for treatment of PTSD.  

In a March 1997 letter, VA wrote the Veteran requesting additional information.  It wrote the following, in part:

To evaluate your claim, we need your personal description of the traumatic events and of subsequent changes in your behavior.

Please use the enclosures to provide the dates and places of your military assignments and your specific duties at the time of each traumatic event.  Please identify the events or experiences you found most upsetting.  Describe the events in as much detail as you can, to include the date and place where the events occurred and the names of persons involved.  How long did the events last?  How destructive were they?  What was your role during the events? . . . .

We must have specific answers to the above questions to take further action on your claim for compensation.

This evidence should be submitted soon, preferably within sixty days.  If we do not receive the evidence within one year of the date of this letter, benefits, if payable, may not be paid earlier than the date we receive the evidence.

See id. on pages 1-2.  

The Veteran did not respond to the March 1997 letter.

Besides the note from the VA physician, VA obtained some of the Veteran's service personnel records showing his duties throughout his four years in service.  See Record of Service, received in March 1997.  It also included a "Combat History-Expeditions-Awards Record," which showed that the Veteran participated in South East Asia operations while a member of the Marine Detachment, USS Oriskany.

Additionally, VA had obtained VA treatment records.  These records are dated from February 10, 1997, to March 28, 1997.  The February 1997 treatment record shows that the Veteran reported he was in Vietnam for 23 months as a platoon sergeant.  When recording the Veteran's military history, the physician wrote, "Says he was in ch[a]rge of ornage/nuclear dumps, killed people in nam, bagged people."  The diagnosis was to rule out PTSD and rule out bipolar disorder.  The other two treatment record relate to hypertension.

In the May 1997 rating decision, the RO denied service connection for a psychiatric disorder, claimed as PTSD.  In denying the claim, the RO wrote the following, in part:

The [V]eteran was asked in March 1997 to furnish a specific description of the stressful incident(s) or event(s) which he believes caused his current problem, but he has not responded.  The available evidence for review is otherwise devoid of any specific details (names, dates, locations, events, movements, etc[.]) regarding any single stressor that would enable the Service Department to conduct a verification search to corroborate his involvement.  The [V]eteran's service personnel records show he participated in the South East Asia Operations while a member of the Marine detachment, USS Oriskany in 1965 and 1966, but do not show receipt of any individual combat citations.  He was described as a Marine Detachment Guard during his attachment to USS Oriskany, and acquired the duties of a Squad Leader after his return to Camp Pendleton.  The [V]eteran's service medical records are otherwise devoid of any references to mental health complaints or any treatment for injuries incidental to combat.

The evidence available for review is lacking for a well[-]founded diagnosis of PTSD as well as evidence of a reasonably verifiable stressor to which such a condition could be linked. . . . 

Id. on page 2.  

The RO also found that a definitive diagnosis of PTSD had not been made.  Id.  The Veteran was notified of this determination in May 1997 and of his appeal rights, and he did not appeal the decision.  The decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that neither the March 1997 letter requesting the stressor information nor the May 1997 notification of the rating decision was returned as undeliverable.  Thus, the Veteran is presumed to have received these documents.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).

On August 11, 2004, the Veteran filed an application to reopen the claim for service connection for PTSD.  In October 2004, the Veteran submitted a statement describing the fire that occurred on the USS Oriskany.  

The RO verified the Veteran's stressor of the fire on the USS Oriskany in October 1966 via the Internet.  See "Oriskany" from the Dictionary of American Naval Fighting Ships, Vol. V, pp. 172-174.  This was the stressor that the RO determined had been verified for purposes of awarding service connection for PTSD.  It awarded service connection for PTSD prior to obtaining a medical opinion that had attributed the diagnosis of PTSD to that stressor.  There are VA treatment records dating from 2002 to 2005, but at no time did a medical professional attribute the diagnosis of PTSD to the stressor involving the fire on the USS Oriskany.  

As stated above, the parties in the joint motion determined that the Board had failed to consider whether the provisions of 38 C.F.R. § 3.156(c) were applicable to the Veteran's claim.  

The Board has reviewed the record in its entirety, the provisions of 38 C.F.R. § 3.156(c), and the part of the Federal Register that addressed why changes were being made to the provisions of § 3.156(c) and concludes that the provisions of § 3.156(c) do not apply to the Veteran's claim.  The reasons follow.

Initially, the Board notes that there are some things that need to be clarified as to what was reported in the joint motion.  The parties appears to have mischaracterized the 1985 claim for service connection.  There, the parties wrote that VA had interpreted the Veteran's 1985 claim "as a claim for entitlement to service connection for PTSD, among other claims."  Id. on page 2.  The 1985 rating decision did not provide any indication that VA considered the Veteran's 1985 claim as one for service connection for a psychiatric disorder.  Rather, it expressed that it was unsure what "trauma" the Veteran was addressing and that there was no evidence that the Veteran had a disease that caused sleep disturbance.  See rating decision.  Thus, the parties's characterization that VA construed the 1985 claim as one of service connection for PTSD is not supported by the record.

In the joint remand, the parties did not acknowledge that the Veteran had submitted an informal claim for service connection for PTSD in 1997.  In the joint motion, the parties pointed out that the Veteran's claim was denied in 1985 and then wrote that the Veteran had requested to reopen his claim in August 2004.  Id. on page 2.  The claims file, however, shows that the Veteran filed a claim for service connection for PTSD in 1997, which claim was denied in a May 1997 rating decision.  

The joint motion implied that the first time VA verified the Veteran's service on the USS Oriskany was at the time of the August 2004 claim.  Id. on pages 2-3 ("In December 2004, the RO requested and received Appellant's service personnel record.  The records confirmed that Appellant had military service onboard the U.S.S. ORISKANY during the Vietnam War.").  The Board observes that this fact was before the RO at the time of the 1997 denial, as the RO specifically addressed the Veteran's service on the USS Oriskany in the May 1997 rating decision.  See rating decision on page 2 (which is quoted above on page 8 of this decision); see also service personnel records received on March 31, 1997 (showing the Veteran's service on the USS Oriskany).  

The Board will now address whether the provisions of 38 C.F.R. § 3.156(c) apply to the Veteran's claim.  The provisions of 38 C.F.R. § 3.156(c) were amended during the appeal period in 2006.  See 70 Fed. Reg. 35,388, 35,389 (June 2005).  These amendments were not intended to be substantive changes to VA's well-established practice of reconsidering claims based on newly discovered service department records and assigning an effective date as early as the date that the initial claim was filed.  As the Secretary explained: "In practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later."  Id.  In the final rule, the Secretary reiterated his intention to merely clarify VA's current practice: "[T]he purpose of this rule is to clarify long-standing VA rules ... which authorize VA to award benefits retroactive to the date of a previously decided claim when newly discovered service department records are received."  See 71 Fed. Reg. 52,455, 52,455 (Sept. 6, 2006).  Thus, the Board finds that the amended regulation would apply in this case.

The regulation states, in part: 

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim . . . because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  

(Emphasis added.)  

Thus, VA specifically excluded factual circumstances such as those in this case, as the Board finds as fact that the Veteran failed to provide sufficient information for VA to identify and obtain records that would support his 1997 claim for service connection for PTSD.  At the time of the May 1997 denial, VA had explicitly requested from the Veteran that he provide dates and places of his military assignments and his specific duties at the time of each traumatic event.  VA told the Veteran it needed these answer to take further action on his claim.  See March 14, 1997, letter.  The Veteran did not provide any specific information for VA to attempt to verify the Veteran's stressor(s) in response to the March 1997 letter because he did not respond to the letter.

Additionally, in the May 1997 rating decision, the RO explicitly informed the Veteran that there was insufficient information for VA to verify the Veteran's stressors and that the service personnel records did not support a finding that the Veteran had engaged in combat.  The RO noted that the Veteran had failed to respond to its March 1997 letter.  The Board concludes that at the time of the May 1997 rating decision, the Veteran "failed to provide sufficient information for VA to identify and obtain the records" that would have verified a stressor.  Therefore, the provisions of 38 C.F.R. § 3.156(c) do not apply to the Veteran's claim.

This determination is supported by the discussion in the Federal Register.  There, VA stated, in part:

We propose in § 3.156(c)(2) to limit the application of this rule by stating that it "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or the claimant failed to provide VA sufficient information for VA to identify and obtain the records from the respective service department, the Center for Research of Unit Records, or from any other official source."  Reconsideration based upon service department records would not be available in cases where the claimant did not provide information that would have enabled VA or another federal agency to identify and search for relevant records.  This limitation would allow VA to reconsider decisions and retroactively evaluate disability in a fair manner, on the basis that a claimant should not be harmed by an administrative deficiency of the government, but limited by the extent to which the claimant has cooperated with VA's efforts to obtain these records. 

70 Fed. Reg. 35388, 35389 (June 20, 2005) (Italics, bold and underline added).  

Again, the fact pattern described by VA as to under what circumstances the provisions of 38 C.F.R. § 3.156(c) do not apply is the fact pattern in this case-at the time of the 1997 denial, the Veteran had failed to provide information that would have enabled VA to search for relevant records.  What makes the facts in this case so strong is that the Veteran was specifically informed that VA needed detailed information both in the March 1997 letter and the May 1997 decision.  At that time, he had an opportunity to submit the more detailed information, and he did not.  

The Board notes that the stressor upon which service connection for PTSD has been awarded is different from the one the Veteran described in the February 1997 VA treatment record.  There, the examiner wrote, "[S]ays he was in ch[a]rge of a ornage/nuclear dumps, killed people in nam, bagged people."  This stressor would indicate that the Veteran had set foot in Vietnam and killed people and bagged dead bodies.  The evidence shows that the Veteran did not set foot on Vietnam during his service.  See January 2010 hearing transcript on page 6 (Q[uestion].  Did you ever step foot in country?  A[nswer by Veteran].  No.  We didn't have to do that.  No. . . .  Q[uestion].  Listen now.  I'm going to repeat this one more time.  Did you ever step foot in country?  A[nswer by Veteran].  No.  I was a - we did all our operations aboard the ship.").  Thus, the Board finds that the stressors in February 1997 could not be construed to be the stressor upon which the benefits have been awarded.  

The Board notes that the facts in this case are distinguishable from those in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In that case, the Court held that the Board had wrongfully denied an earlier effective date based upon the provisions of 38 C.F.R. § 3.156(c).  There, the veteran had provided stressors at the time of the prior denial, wherein he indicated he had been on the receiving end of mortar attacks.  Id. at 275.  VA had said that such stressors were not verifiable.  The Veteran subsequently submitted a new claim, and service connection for PTSD was granted.  When the RO granted the claim, it was based upon service department records that showed the base where the veteran's unit was stationed had received attacks.  Id. at 275-76.  Thus, the stressors the veteran had provided at the time of the prior denial in Mayhue resembled those upon which the benefits were granted (both involved being on the receiving end of mortar attacks).  Additionally, the veteran had provided some evidence of the context of his in-service stressor.  That is not the factual scenario in this case.  Again, the February 1997 report by the Veteran, which was the only evidence at that time that addressed the in-service stressor, would indicate that the Veteran had gone into Vietnam and killed people, which is a factually incorrect statement, as the Veteran has specifically denied under oath having set foot in country in Vietnam.  At the time of the May 1997 rating decision, the Veteran provided no stressor information and the one stressor reported by him was one that did not happen.  Thus, the holding in Mayhue is not applicable in this case.  

In sum, VA has made a specific determination that these provisions do not apply in factual circumstances such as the ones in this case, and the Board cannot apply them to the Veteran's claim.  38 C.F.R. § 3.156(c)(2).

Because the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the Veteran's claim, it concludes that an effective date earlier than August 11, 2004, for the award of service connection for PTSD is legally precluded.  The reasons for this determination follow.

The Board notes that there are some concerns as to the February 1985 denial.  The Veteran had claimed he was seeking service connection for trauma, dreams, and interrupted sleep.  In the February 1985 rating decision, the RO stated that it was unsure what the Veteran meant by trauma and that there was no evidence of a disease process that would cause sleep disturbance.  In the notification letter, the RO denied service connection for "feet skin condition," "knee condition," "headaches," "joint aches," and "sterility."  Thus, one could argue that the Veteran was not necessarily informed of the denial of service connection for trauma, dreams, and interrupted sleep.  However, it is also questionable as to what the Veteran meant in his claim for compensation benefits.

Regardless, if the Veteran was claiming service connection for a psychiatric disorder, to include PTSD, back in 1985, and the RO failed to adjudicate that issue in the February 1985 rating decision, the RO subsequently addressed the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD, in the May 1997 rating decision.  This cured any possible defect in the failure to adjudicate a claim for service connection for a psychiatric disorder back in 1985.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability.").  

The May 1997 rating decision, which denied service connection for a psychiatric disorder, claimed as PTSD, is final, as the Veteran did not appeal it.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.  The next time the Veteran submitted an application to reopen the claim for service connection for PTSD was on August 11, 2004.  It was following this submission that VA found new and material evidence had been submitted, reopened the claim, and awarded service connection for PTSD, effective August 11, 2004.

Applying the law to the facts of this case, there is no basis to grant an effective date prior to August 11, 2004, for the award of service connection for PTSD.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

The Board has thoroughly reviewed the evidence of record between May 1997 and August 2004 to see if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for PTSD and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2011).  In fact, there is nothing in the record between the May 1997 notification letter and the Veteran's informal claim to reopen, received on August 11, 2004.  

The Board notes that at the time the Veteran submitted his application to reopen in August 2004, he had been seen by VA and diagnosed with PTSD.  See 2003 VA treatment records.  This does not assist the Veteran in obtaining an earlier effective date.  The application of the provisions of 38 C.F.R. § 3.157(b) (2011) would not apply, as such regulation applies only to a distinct group of claims where service connection has already been established for the relevant disability.  See LaLonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Prior to August 2004, service connection for PTSD had not been established.  

For the reasons stated above, an effective date earlier than August 11, 2004, for the award of service connection for PTSD cannot be granted, as there is nothing in the record to provide a basis to award an earlier effective date.  


ORDER

Entitlement to an effective date earlier than August 11, 2004, for the grant of service connection for PTSD is denied.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


